Order                                                      Michigan Supreme Court
                                                                 Lansing, Michigan

  January 16, 2019                                              Bridget M. McCormack,
                                                                                Chief Justice

  157398                                                               David F. Viviano,
                                                                       Chief Justice Pro Tem

                                                                   Stephen J. Markman
                                                                        Brian K. Zahra
  RENEE B. LAFAVE, SHIRLEY ZIMMER,                                Richard H. Bernstein
  RONALD J. PROCTOR, and JOANN M.                                 Elizabeth T. Clement
  PROCTOR,                                                        Megan K. Cavanagh,
                                                                                     Justices
            Plaintiffs/Counterdefendants-
            Appellees,
  v                                         SC: 157398
                                            COA: 336004
                                            Ionia CC: 2010-027799-CH
  IONIA COUNTY ROAD COMMISSION
  CHAIRPERSON, LAWRENCE R. McCALEB,
  IONIA COUNTY DRAIN COMMISSIONER,
  LYONS TOWNSHIP SUPERVISOR, DAWN
  KONENSKI, ROGER KONENSKI, ALICIA
  BETZ, MEDFORD BAILEY, ROBERT ZIMMER,
  TRACY ANTHONY, DANIEL R. ZIMMER, JODIE
  L. ZIMMER, DAWN ALDRICH, PATRICIA M.
  LIPPINCOTT as Trustee of PATRICIA M.
  LIPPINCOTT TRUST, JOHANNA PARSHALL,
  MICHELLE DROSTE, EUGENE DROSTE,
  DIRECTOR OF DEPARTMENT OF NATURAL
  RESOURCES, CONSUMER ENERGY COMPANY,
  AT&T, HOMEWORKS TRI-COUNTY ELECTRIC
  COOPERATIVE, JANET GAMBLE, LONNIE R.
  REYNOLDS, SHELLY R. REYNOLDS, JOHN G.
  BAKER, JOHN J. HARRIS, ROSE M. MANNING,
  and WILLIAM THOMAS,
             Defendants/Cross-Defendants,
  and
  STATE TREASURER and LEON A. PLATTE
  as Trustee of LEON A. PLATTE TRUST,
                Defendants,
  and
  SALLY N. COOK,
            Defendant/Counterplaintiff/
            Cross-Defendant,
  and
                                                                                                              2


TOWNSHIP OF LYONS and IONIA COUNTY
ROAD COMMISSION,
         Third-Party Defendants,
and
DIRECTOR OF DEPARTMENT OF LICENSING
AND REGULATORY AFFAIRS,
         Defendant/Cross-Defendant/
         Third-Party Defendant,
and
MOLLY E. KANDLE-KOST and JAMES KOST,
          Defendants/Counterplaintiffs/
          Cross-Plaintiffs/Third-Party
          Plaintiffs-Appellants.

___________________________________________/

      On order of the Court, the application for leave to appeal the February 1, 2018
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 16, 2019
       a0109
                                                                            Clerk